751 So. 2d 87 (1999)
John ELLSWORTH, Appellant,
v.
POLK COUNTY BOARD OF COUNTY COMMISSIONERS, Appellee.
No. 99-00828.
District Court of Appeal of Florida, Second District.
December 29, 1999.
Merette L. Oweis of DiCesare, Davidson & Barker, P.A., Lakeland, for Appellant.
Brendan M. Lee and Denise L. Wheeler of Macfarlane Ferguson & McMullen, Tampa, for Appellee.
PATTERSON, Chief Judge.
Affirmed. See Joshua v. City of Gainesville, 734 So. 2d 1068 (Fla. 1st DCA) (holding claim to be time barred under section 760.11(5), Florida Statutes (1995), and certifying question to Florida Supreme Court), review granted 735 So. 2d 1285 (Fla.1999).
WHATLEY and STRINGER, JJ., Concur.